DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
________________________________________________________________________
Claim(s) 1, 3, 4, 7, 8, 14-16, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALARCON et al. (US 2016/0073692), ALTHORPE et al. (US 2017/0360092), WEIGENSBERG et al. (US 2014/0166029) and WU (US 2015/0196057).
With respect to claim 1, ALARCON et al. discloses a vaporizer (Abstract; Title) comprising an outer tubular body, 105,  that extends in one direction (Figure 2; Paragraph [0046]); an inner tubular body, 127, that is positioned within the outer tubular body and spaced apart therefrom to form a liquid container, 117, therebetween (Figure 2; Paragraphs [0060]-[0063]). The inner tubular body has an atomization chamber therein, 122 (Paragraphs [0059], [0060], [0055]) and a wick, 137, is disposed such that the wick passes through two ports (i.e., through holes) in the inner tubular body such that both ends of the wick are located in the liquid container (Figures 3-4B; Paragraphs [0072]-[0076] and [0083]-[0085]) to absorb the liquid aerosol source and the center portion of the wick is located in the atomization chamber (Figure 3). The vaporizer further comprises a heater, 124, that heats the wick in which the liquid is absorbed to atomize the liquid (Paragraphs [0059], [0066], [0072]). 
ALARCON et al. further discloses that the liquid may include a flavoring (Paragraph [0055]) or the flavoring can be contained in a separate pack that can be attached to the device upstream of the mouthpiece (Paragraph [0062]). Thus, the scope of ALARCON et al. includes flavoring provided not in the liquid container, but in other areas, such as between the battery connector and battery assembly (Paragraph [0062]).
ALARCON et al. does not explicitly disclose that the wick is a molded body. ALTHORPE et al. discloses that the wick is molded to shape such that is can withstand forces that the device encounters (Paragraphs [0081] and [0083]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to mold the wick of ALARCON et al., as taught by ALTHORPE et al., so that it can be formed to a sufficiently rigid structure.
 ALARCON et al. does not explicitly disclose that the body of the wick is made of raw material including leaf tobacco, which acts as a flavor source that is released when heated. 
WEIGENSBERG et al. discloses that the wick includes flavoring agent therein to activate by heating so that upon initiating the electronic cigarette, the activated flavoring/scent agent overcomes any burning smell (Paragraphs [0041], [0016]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a flavor source in the wick of ALARCON et al., so that upon heating, the user will experience the flavor of the flavor source rather than other less pleasant scents. 
It is not disclosed that the flavor source includes a tobacco material. WU discloses the use of shredded tobacco as the flavoring because it tastes and smells similar to a cigarette (Paragraph [0002]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use tobacco material as the flavoring of ALARCON et al., as taught by WU so that the flavor resembles an ordinary cigarette.
With respect to claim 3, Wu discloses that the wick is made of shredded leaf tobacco (See rejection of claim 1) and ALTHORPE et al. discloses that the wick is a molded body (See rejection of claim 1).  
With respect to claim 4, ALARCON et al. discloses that the wick is an absorbent material (Paragraph [0065]) and shredded leaf tobacco (See rejection of claim 1). 
With respect to claim 7, ALARCON et al. discloses that the liquid container supplies the liquid to the wick by immersing both ends of the wick in the liquid (Paragraphs [0007], [0072]-[0077]; Figure 3). 
With respect to claim 8, ALARCON et al. discloses that the heating element is wound around the wick (Paragraphs [0071]-[0073]; Figure 3). ALTHORPE et al. discloses that the heater is an electrical resistance heating element that vaporizes the liquid solution (Paragraph [0078]). 
With respect to claim 14, ALARCON et al. discloses that the liquid container contains the liquid in a reservoir (Paragraphs [0101], [0102], [0144], [0147]). 
With respect to claim 15, ALARCON et al. discloses a power source that provides power to the heater (Paragraphs [0047]-[0052]).
With respect to claim 16, ALARCON et al. discloses a vaporizer (Abstract; Title) comprising an outer tubular body, 105,  that extends in one direction (Figure 2; Paragraph [0046]); an inner tubular body, 127, that is positioned within the outer tubular body and spaced apart therefrom to form a liquid container, 117, therebetween (Figure 2; Paragraphs [0060]-[0063]). The inner tubular body has an atomization chamber therein, 122 (Paragraphs [0059], [0060], [0055]) and a wick, 137, is disposed such that the wick passes through two ports (i.e., through holes) in the inner tubular body such that both ends of the wick are located in the liquid container (Figures 3-4B; Paragraphs [0072]-[0076] and [0083]-[0085]) to absorb the liquid aerosol source and the center portion of the wick is located in the atomization chamber (Figure 3). The vaporizer further comprises a heater, 124, that heats the wick in which the liquid is absorbed to atomize the liquid (Paragraphs [0059], [0066], [0072]). 
ALARCON et al. further discloses that the liquid may include a flavoring (Paragraph [0055]) or the flavoring can be contained in a separate pack that can be attached to the device upstream of the mouthpiece (Paragraph [0062]). Thus, the scope of ALARCON et al. includes flavoring provided not in the liquid container, but in other areas, such as between the battery connector and battery assembly (Paragraph [0062]).
ALARCON et al. discloses a power source that provides power to the heater (Paragraphs [0047]-[0052]).
ALARCON et al. does not explicitly disclose that the wick is a molded body. ALTHORPE et al. discloses that the wick is molded to shape such that is can withstand forces that the device encounters (Paragraphs [0081] and [0083]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to mold the wick of ALARCON et al., as taught by ALTHORPE et al., so that it can be formed to a sufficiently rigid structure.
 ALARCON et al. does not explicitly disclose that the body of the wick is made of raw material including leaf tobacco, which acts as a flavor source that is released when heated. 
WEIGENSBERG et al. discloses that the wick includes flavoring agent therein to activate by heating so that upon initiating the electronic cigarette, the activated flavoring/scent agent overcomes any burning smell (Paragraphs [0041], [0016]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a flavor source in the wick of ALARCON et al., so that upon heating, the user will experience the flavor of the flavor source rather than other less pleasant scents. 
It is not disclosed that the flavor source includes a tobacco material. WU discloses the use of shredded tobacco as the flavoring because it tastes and smells similar to a cigarette (Paragraph [0002]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use tobacco material as the flavoring of ALARCON et al., as taught by WU so that the flavor resembles an ordinary cigarette.
With respect to claims 21 and 22, ALARCON et al. does not explicitly disclose that the liquid contains water, glycerin and propylene glycol. ALTHORPE et al. discloses a vapor forming liquid containing nicotine has comprises water, propylene glycol and glycerin, as well as nicotine (Paragraphs [0066]-[0067]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide these components in the vapor formulation of ALARCON et al., as taught by ALTHORPE et al. so that the user can be provided with an aerosol that contains nicotine that can be formed by resistive heating. 



__________________________________________________________________________
Claim(s) 5, 6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALARCON et al. (US 2016/0073692), ALTHORPE et al. (US 2017/0360092), WEIGENSBERG et al. (US 2014/0166029) and WU (US 2015/0196057) as applied to claims 1, 3, 4, 7, 8, 14-16, 21 and 22 above, and further in view of CHAPMAN et al. (US 2014/0261487).
With respect to claims 5 and 6, modified ALARCON et al. does not explicitly disclose that the molded material of the wick is cotton. CHAPMAN et al. discloses that the wick material is made of cotton to provide sufficient wicking action and transport of the liquid along the wick (Paragraph [0081]). Moreover, the wick body is a bundle of fibrous bodies (Paragraph [0085]) It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the wick as a bundle of molded cotton bodies as the molded absorbent material of ALARCON et al., as taught by CHAPMAN et al. so as to provide sufficient wicking action of the wick. 
With respect to claims 17-19, ALARCON et al. does not explicitly disclose that the molded body is a bundle of fibrous molded bodies. CHAPMAN et al. discloses that the wick material is made of cotton to provide sufficient wicking action and transport of the liquid along the wick (Paragraph [0081]). Moreover, the wick body is a bundle of fibrous bodies (Paragraph [0085]) It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the wick as a bundle of molded cotton bodies as the molded absorbent material of ALARCON et al., as taught by CHAPMAN et al. so as to provide sufficient wicking action of the wick. 


_______________________________________________________________________
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALARCON et al. (US 2016/0073692), ALTHORPE et al. (US 2017/0360092), WEIGENSBERG et al. (US 2014/0166029) and WU (US 2015/0196057) as applied to claims 1, 3, 4, 7, 8, 14-16, 21 and 22 above, and further in view of BOWEN et al. (US 2014/0345631).
With respect to claim 9, modified ALARCON et al. does not explicitly disclose that the flavor includes a salt. BOWEN et al. discloses that the flavor uses an acid in a salt formulation to provide a satisfactory affect to the user (Paragraph [0131]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide a salt in the flavoring of modified ALARCON et al., as taught by BOWEN et al. so as to provide a satisfactory affect to the user. 




Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745